DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 7-8, 11-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US Patent Publication No. 2017/0084225; hereinafter Nam) in view of Baba (US Patent No. 6,657,610).
With reference to claims 1 and 18, Nam discloses acquiring data signals of each column in a display image of a display panel (10) (see paragraphs 31-32), determine data information of the data signals (DCS) of the column and a correspondence between the data information and pixel units (Px) (see paragraphs 23, 28, 32), and determine a first set of pixel units among pixel units of a column (d-1, a-4, b-4, c-4; see Fig. 3) to which a first pixel unit (a-4) belongs, wherein data information corresponding to the first set of pixel units (a-4) is the same as data information corresponding to the first pixel unit (see paragraph 33);
the gate driving circuit (20) is configured to, during a first stage, input a scan signal (SCS) to pixel units of a row (S1) to which the first pixel unit belongs and pixel units of rows to which the first set of pixel units belong (see paragraph 47), to turn on pixel driving circuits of the pixel units of the row to which the first pixel unit belongs and the pixel units of the rows to which the first set of pixel units belong (see paragraph 47); and the source driving circuit (30) is configured to, during the first stage, input a data signal having the data information corresponding to the first pixel unit simultaneously to the first pixel unit and the first set of pixel units (see paragraph 48; Figs. 1-2B).
While Nam discloses all that is required as explained above, there fails to be disclosure of inputting a scan signal to pixel units of a row to which the pixel unit belongs and pixel units of rows to with the first set of pixel units belong at the same time as recited.
Baba discloses a LCD device having plural scanning electrode lines and a scanning signal generation section for supplying a scanning signal to each of the scanning electrodes (Y), and plural data electrode lines and a data signal supply section for supplying a data signal to each of the signal electrodes (X) (see abstract; column 6, lines 5-19; Fig. 1A), wherein during a first state, inputting a scan signal to pixel units of a row to which the first pixel unit (Y1:X1) belongs and pixel units (Y2, Y4, Y5, Y6:X1) of rows to which the first set of pixel units belong at the same time (t1), to turn on pixel driving circuits of the pixel units of the row to with the first pixel unit (Y1:Y1) belongs and the pixel units of the rows to which the first set of pixel units (Y2, Y4, Y5, Y6:X1) belong (see column 8, lines 18-37; Fig. 3); and inputting a data signal having the data information corresponding to the first pixel unit simultaneously to the first pixel unit and the first set of pixel units (see column 6, lines 44-52; Fig. 1A).
It would have been obvious to one of ordinary skill in the art to allow the usage of a driving method which allows for scan signals to be applied at 

With reference to claim 2, Nam and Baba discloses all that is required as explained above with reference to claim 1, wherein Nam further discloses that the first pixel unit (a3) is a pixel unit at a first row (S1) and a first column (D1) among pixel units of the display panel (see Fig. 1).

With reference to claim 3, Nam and Baba discloses all that is required as explained above with reference to claim 1, wherein Nam further discloses that the data information of the data signals of each column comprises determining same data signals among the data signals of the column in the display image to have same data information (see paragraph 33).

With reference to claim 4, Nam and Baba discloses all that is required as explained above with reference to claim 3, wherein Nam further discloses that determining the correspondence between the data information and the pixel units comprises determining pixel units, to which a same data voltage is input, to correspond to the same data information (see paragraph 33).

claims 5 and 14, Nam and Baba discloses all that is required as explained above with reference to claim 3, wherein Nam further discloses that for pixel units in the column corresponding to same data information, storing one data signal corresponding to one pixel unit among the pixel units and an association between the pixel units and the one data signal (see paragraph 33).

With reference to claim 7, Nam and Baba discloses all that is required as explained above with reference to claim 1, wherein Nam further discloses that after the first stage, continuously inputting the scan signal to the pixel units of rows to which the first set of pixel units belong, until input of data signals to the pixel units of rows to which the first set of pixel units belong is completed (see paragraphs 26-28; Fig. 1, 3).

With reference to claim 8, Nam and Baba discloses all that is required as explained above with reference to claim 1, wherein Nam further discloses that after the first stage, stopping input of the scan signal to the pixel units of rows to which the first set of pixel units belong, to turn off the pixel driving circuits of the pixel units of rows to which the first set of pixel units belong (in teaching that the timing controller generates drive control signals for controlling the display panel; see paragraph 32).

claim 11, Nam and Baba discloses all that is required as explained above with reference to claim 2, wherein Nam further discloses that skipping the pixel unit at the second row and the first column without inputting a data signal to the pixel unit at the second row and the first column, in response to the data information corresponding to the pixel unit at the second row and the first column being the same as the data information corresponding to the pixel unit at the first row' and the first column (in teaching that the data processor determines the arrangement and sequence of data corresponding to the pixels; see paragraph 33).

With reference to claim 12, Nam and Baba discloses all that is required as explained above with reference to claim 6, wherein Nam further discloses that in a case where input of the data signals is performed on pixel units of reminder rows, pixel units to which the data signals have been input are skipped and the data signals are input only to pixel units to which the data signals have not been input (in teaching data signals are supplied simultaneously to same signal rows; see paragraph 33).

With reference to claim 13, Nam discloses a pixel scan device (10) (see Figs. 1, 3) comprising a data processor (45), configured to acquire data signals of each column in a display image of a display panel (10), and determine data information of the data signals (DCS) of the column and a 
a gate driving circuit (20) is configured to, during a first stage, input a scan signal (SCS) to pixel units of a row (S1) to which the first pixel unit belongs and pixel units of rows to which the first set of pixel units belong (see paragraph 47), to turn on pixel driving circuits of the pixel units of the row to which the first pixel unit belongs and the pixel units of the rows to which the first set of pixel units belong (see paragraph 47); and 
a source driving circuit (30) is configured to, during the first stage, input a data signal having the data information corresponding to the first pixel unit simultaneously to the first pixel unit and the first set of pixel units (see paragraph 48; Figs. 1-2B).
While Nam discloses all that is required as explained above, there fails to be disclosure of inputting a scan signal to pixel units of a row to which the pixel unit belongs and pixel units of rows to with the first set of pixel units belong at the same time as recited.
Baba discloses a LCD device having plural scanning electrode lines and a scanning signal generation section for supplying a scanning signal to each of the scanning electrodes (Y), and plural data electrode lines and a data at the same time (t1), to turn on pixel driving circuits of the pixel units of the row to with the first pixel unit (Y1:Y1) belongs and the pixel units of the rows to which the first set of pixel units (Y2, Y4, Y5, Y6:X1) belong (see column 8, lines 18-37; Fig. 3); and inputting a data signal having the data information corresponding to the first pixel unit simultaneously to the first pixel unit and the first set of pixel units (see column 6, lines 44-52; Fig. 1A).
It would have been obvious to one of ordinary skill in the art  to allow the usage of a driving method which allows for scan signals to be applied at the same time similar to that which is taught by Baba to be carried out in a device similar to that which is taught by Nam to thereby allow for satisfactory contrast to be obtained, and furthermore, the driving voltage can be reduced (see column 3, lines 54-58).

With reference to claim 14, Nam and Baba discloses all that is required as explained above with reference to claim 13, wherein Nam further discloses a data memory, configured for pixel units in the column corresponding to same data information, storing one data signal 

With reference to claim 15, Nam discloses a display apparatus (10) (see Figs. 1, 3) comprising a processor (45), a gate driving circuit (20), a source driving circuit (30) and a plurality of pixel units (Px), each of the plurality of pixel units comprising a pixel driving circuit (in teaching the display panel is of liquid crystal or light emitting display type, which inherently includes pixel drivers such as TFT switches), the processor (45) being electrically coupled to the gate driving circuit (20) and the source driving circuit (30) (see paragraphs 30-31; Fig. 1, 3), and the pixel driving circuit of each of the plurality of pixel units being electrically coupled to the gate driving circuit and the source driving circuit (see paragraph 23, 30-31; Figs. 1, 3),
wherein the processor (45) is configured to acquire data signals of each column in a display image of a display panel (10), determine data information of the data signals (DCS) of the column and a correspondence between the data information and pixel units (Px) (see paragraphs 23, 28, 32), and determine a first set of pixel units (a, d) among pixel units of a column to which a first pixel unit (a) belongs, wherein data information corresponding to the first set of pixel units is the same as data information corresponding to the first pixel unit (see paragraph 33);

the source driving circuit (30) is configured to, during the first stage, input a data signal having the data information corresponding to the first pixel unit simultaneously to the first pixel unit and the first set of pixel units (see paragraph 48; Figs. 1-2B).
While Nam discloses all that is required as explained above, there fails to be disclosure of inputting a scan signal to pixel units of a row to which the pixel unit belongs and pixel units of rows to with the first set of pixel units belong at the same time as recited.
Baba discloses a LCD device having plural scanning electrode lines and a scanning signal generation section for supplying a scanning signal to each of the scanning electrodes (Y), and plural data electrode lines and a data signal supply section for supplying a data signal to each of the signal electrodes (X) (see abstract; column 6, lines 5-19; Fig. 1A), wherein during a first state, inputting a scan signal to pixel units of a row to which the first pixel unit (Y1:X1) belongs and pixel units (Y2, Y4, Y5, Y6:X1) of rows to which the first set of pixel units belong at the same time (t1), to turn on 
It would have been obvious to one of ordinary skill in the art  to allow the usage of a driving method which allows for scan signals to be applied at the same time similar to that which is taught by Baba to be carried out in a device similar to that which is taught by Nam to thereby allow for satisfactory contrast to be obtained, and furthermore, the driving voltage can be reduced (see column 3, lines 54-58).



Claims 6, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Baba as applied to claim 1 or 15 above, and further in view of Masuda et al. (US Patent No. 5,801,672; hereinafter Masuda).
With reference to claim 6, Nam and Baba discloses all that is required as explained above with reference to claim 2, and further discloses that the first stage, further comprising:

during a second stage, inputting the scan signal to pixel units of rows (S2) to which the second set of pixel units belong, to turn on pixel driving circuits of the pixel units of the rows to which the second set of pixel units belong (see paragraph 37); and inputting a data signal having the data information corresponding to the second pixel unit to the second pixel unit and the second set of pixel units.
Nam fails to specifically disclose the location of the second pixel unit as recited.
Masuda discloses a display device comprising a plurality of non-display areas in which pixels are supplied with non-display data of a set of pixel units wherein pixel units supplied with the same data are driven simultaneously such that the second pixel unit is a pixel unit at a first row and a second column among pixel units of the display panel (see column 11, lines 65-column 12, line 7; Fig. 9).
It would have been obvious to one of ordinary skill in the art  to allow the second pixel unit to be located at a first row and a second column similar to that which is taught by Masuda to be carried out in a system for display 

With reference to claim 9, Nam, Baba, and Masuda discloses all that is required as explained above with reference to claim 6, wherein Nam further discloses a data input process, wherein the data input process comprises:
determining an Nth set (c) of pixel units among pixel units of an column, wherein data information corresponding to the Nth set of pixel units is the same as data information corresponding to a pixel unit at a first row and a N* column (see paragraph 33),
during an Nth stage, inputting the scan signal to pixel units of rows to which the Nth set of pixel units belong, to turn on pixel driving circuits of the pixel units of the rows to which the Nth set of pixel units belong; and inputting a data signal having the data information corresponding to the pixel unit at the first row and the Nth column to the pixel unit at the first row and the Nth column and the Ntb set of pixel units (see paragraphs 39-40).
wherein the data input process is performed starting from N=3 and N is incremented by 1 once the data input process is completed, until N-1 is equal to a total number of columns of all pixel units in the display panel (in teaching driving all of the data lines of the display; see paragraph 45).

claim 10, Nam, Baba, and Masuda discloses all that is required as explained above with reference to claim 6, wherein Nam further discloses determining, among pixel units at the first column and other rows other
than the first row, a third set of pixel units of which data information is the same as data information corresponding to a pixel unit at a second row and a first column, in response to the data information corresponding to the pixel unit at the second row and the first column being different from the data information corresponding to the pixel unit at the first row and the first column (see paragraph 33),
during an (N+1) stage, inputting the scan signal to pixel units of rows to which the third set of pixel units belong and of which pixel diving circuits have not been turned on, to turn on pixel diving circuits of the pixel units of rows to which the third set of pixel units belong and of which pixel driving circuits have not been turned on (see paragraph 33); and 
inputting a data signal having the data information corresponding to the pixel unit at the second row and the first column to the pixel unit at the second row and the first column and the third set of pixel units, wherein N is equal to the total number of columns of all pixel units in the display panel (in teaching driving all of the data lines of the display; see paragraph 45).

claim 16-17, Nam, Baba, and Masuda discloses all that is required as explained above with reference to claim 15, wherein Masuda further discloses that the gate driving circuit comprises a first and second bidirectional shift register and a channel selector electrically coupled with the first bidirectional shift register; the channel selector being electrically coupled to the pixel driving circuit of each of the pixel units (see column 14, lines 56-64; see Fig. 3); and
the processor is configured to control the first bidirectional shift register to transmit a high level signal for controlling the pixel driving circuits of pixel units of each row to the channel selector; control the channel selector, according to the high level, to turn on the pixel driving circuits of the pixel units of the row to which the first pixel unit belongs and the pixel units of the rows to which the first set of pixel units belong, during the first stage (in teaching high/low level signals applied to the display panel (see Fig. 4).



Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miwa et al. (US 2002/0080106) discloses a display device having an array of pixels comprising a pixel driver, in which the processor drives respective blocks of data signal lines sequentially (see paragraphs 13-15, 84-87; Figs. 1, 3, 6).


Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on M0n.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 






/ADE/         Examiner, Art Unit 2625                                                                                                                                                                                               
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625